DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-30 are pending.
Claim 30 is new.
Claims 10-11, 21 and 29 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 01/10/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner introduces a new prior art “Herschler” that teaches the electronic device, comprising: an actuator; at least one processor configured to: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; and to control an operation of the actuator to operate according to the operation routine. Further, Examiner introduces a second new prior art “Kim” that teaches the electronic device wherein the sensor device is configured to generate the electric energy by converting kinetic energy, thermal energy, or light energy generated by the operation of the electronic device to the electric energy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (US2018/0266034A1) hereafter Kamiyama in view of Herschler et al. (US9951465B1) hereafter Herschler.
Regarding claim 10, Kamiyama discloses an electronic device, comprising: 
a communication circuit (fig 3:24, par[0071], [0081]: The washing machine 1 includes the motor 7, the control panel 10, an electric current measurement unit 11, the rotation detector 14, a controller 20, a memory 21 and a communication unit 24); and
at least one processor (fig 3:20, par[0071], [0072]: The controller 20 is, for example, a microcomputer-based central processing unit (CPU).  The controller 20 controls the rotation of the motor 7.  The memory 21 stores a control program or data that are used to control all the operation of the washing machine) configured to: 

receive, from the sensor device via the communication circuit, information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), 
identify an operation routine based on the information indicating the magnitude of the generated electric energy (fig 7:S108, par[0116]: the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount.  The controller 20 may be configured to, once selecting the laundry program, notify the selected laundry program to the communication terminal 30 via the communication unit 24), 
control to operate according to the operation routine (fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)), 
receive a sensing value from the sensor device via the communication circuit while to operate according to the operation routine (fig 9:S205, par[0135], [0136]: The electric current measurement unit 11 measures the second electric current value representing the electric current that flows in the motor 7.  It should be noted that the second foreign object detection process is the same as the foreign object detection process in the first embodiment. Next, the foreign object detector 201 calculates the difference between the second electric current value that is measured by the electric current measurement unit 11 in the second foreign object detection process and the first electric current value that is measured by the electric current measurement unit 11 in the first foreign object detection process and stored in the memory 21 (step S206)), and 
change the operation routine of the actuator for processing laundry based on the sensing value (fig 7:S104-S105, par[0113] and fig 9:S208, par[0137]: If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104). The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)).
Kamiyama does not explicitly disclose the electronic device, comprising: an actuator; at least one processor configured to: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; and to control an operation of the actuator to operate according to the operation routine.
Herschler discloses the electronic device (fig 1:10, col 3 ln 38-43: wherein the dryer appliance is technically equivalent to the electronic device), comprising: 
Technically the Applicant discloses in his specification in the PG-Pub application par[0118] that the actuator may be a motor. One or more selector inputs 70, such as knobs, buttons, touchscreen interfaces, etc., may be provided or mounted on a cabinet backsplash a cabinet backsplash 71 and is in communication with a processing device or controller 56.  Signals generated in controller 56 operate motor 31 and heating assembly 40 in response to the position of selector knobs 70);
at least one processor (fig 9,10:130, col 8 ln 36-40: Main controller 130 is a "processing device" or "controller" and may be embodied as controller 56, described above with respect to FIGS. 1 and 2. Main controller 130 may control a dryer appliance 10 based on the condition data received from wireless tag reader 126) configured to: control the communication circuit to communicate a signal to establish a wireless communication connection (fig 10:126&130; col 8 ln 24-35: Bi-directional wireless transmission tag 124 and wireless tag reader 126 and controller 130  are able to communicate via signals transmitted over a shared wireless communications network.  For instance, wireless tag reader 126 may receive the digital condition data from wireless transmission tag 124 through one or more signals transmitted by wireless transmission tag 124.  Wireless tag reader 126 may further provide the obtained condition data to the main controller 130. Transmission of signals from wireless transmission tag 124 may occur continuously, along predetermined intervals, or in response to one or more interrogation signals received from wireless tag reader 126 and controller 130) with a sensor device (fig 4:110, col 5 ln 59-62: wherein the sensor assembly 110 is technically equivalent to a sensor device comprising an appliance sensor 122 and a tag 124) including an energy harvester (fig 9,10:145; col 7 ln 42-45: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. In particular, wireless transmission tag 124 may include a sensing circuit 142, a tag controller 144, a power supply 145, a tag integrated circuit (IC) 146, and a tag antenna 148. ) configured to generate electric energy using an operation of the Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. A power supply 145 may be electrically coupled to wireless transmission tag 124 to provide excitation energy to both appliance sensors 122 and some or all of the other components of wireless transmission tag 124.  Power supply 145 may be any suitable component for providing energy. In some embodiments, the power supply 145 may be a battery, such as a small, coin-type battery.  Optionally, power supply 145 may be physically included within wireless transmission tag 124. Additionally, or alternatively, power supply 145 may be an energy-harvesting component. For instance, power supply 145 may include a piezoelectric membrane configured to harvest electricity from mechanical strain (e.g., strain induced by gravitational forces during rotation of drum 26)); and 
to control an operation of the actuator to operate according to the operation routine (col 5 ln 20-26: One or more selector inputs 70, such as knobs, buttons, touchscreen interfaces, etc., may be provided or mounted on a cabinet backsplash a cabinet backsplash 71 and is in communication with a processing device or controller 56.  Signals generated in controller 56 operate motor 31 and heating assembly 40 in response to the position of selector knobs 70).
One of ordinary skill in the art would be aware of both the Kamiyama and the Herschler references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Herschler to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.

s 11-16, 18-19, 21-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (US2018/0266034A1) hereafter Kamiyama in view of Herschler et al. (US9951465B1) hereafter Herschler, and further in view of Lee et al. (US2018/0087208A1) hereafter Lee.
Regarding claim 11, Kamiyama discloses an electronic device, comprising: 
a communication circuit (fig 3:24, par[0071], [0081]: The washing machine 1 includes the motor 7, the control panel 10, an electric current measurement unit 11, the rotation detector 14, a controller 20, a memory 21 and a communication unit 24); and 
at least one processor (fig 3:20, par[0071], [0072]: The controller 20 is, for example, a microcomputer-based central processing unit (CPU).  The controller 20 controls the rotation of the motor 7.  The memory 21 stores a control program or data that are used to control all the operation of the washing machine) configured to: 
control the communication circuit to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that generates the electric energy. the controller 20 is connected to the motor 7, the control panel 10, the electric current measurement unit 11, the rotation detector 14, the memory 21 and the communication unit 24), 
receive, from the sensor device via the communication circuit, a sensing value and information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. 
control an operation based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the electronic device comprising: the at least one processor configured to: control the communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; and control an operation of an actuator based on the sensing value and the information indicating the magnitude of the generated electric energy.
Herschler discloses the electronic device (fig 1:10, col 3 ln 38-43: wherein the dryer appliance is technically equivalent to the electronic device), comprising: 
an actuator (fig 2:31, col 4 ln 1-2, ln 51-58: Technically the Applicant discloses in his specification in the PG-Pub application par[0118] that the actuator may be a motor. One or more selector inputs 70, such as knobs, buttons, touchscreen interfaces, etc., may be provided or mounted on a cabinet backsplash a cabinet backsplash 71 and is in communication with a processing device or controller 56.  Signals generated in controller 56 operate motor 31 and heating assembly 40 in response to the position of selector knobs 70);
Main controller 130 is a "processing device" or "controller" and may be embodied as controller 56, described above with respect to FIGS. 1 and 2. Main controller 130 may control a dryer appliance 10 based on the condition data received from wireless tag reader 126) configured to: control the communication circuit to communicate a signal to establish a wireless communication connection (fig 10:126&130; col 8 ln 24-35: Bi-directional wireless transmission tag 124 and wireless tag reader 126 and controller 130  are able to communicate via signals transmitted over a shared wireless communications network.  For instance, wireless tag reader 126 may receive the digital condition data from wireless transmission tag 124 through one or more signals transmitted by wireless transmission tag 124.  Wireless tag reader 126 may further provide the obtained condition data to the main controller 130. Transmission of signals from wireless transmission tag 124 may occur continuously, along predetermined intervals, or in response to one or more interrogation signals received from wireless tag reader 126 and controller 130) with a sensor device (fig 4:110, col 5 ln 59-62: wherein the sensor assembly 110 is technically equivalent to a sensor device comprising an appliance sensor 122 and a tag 124) including an energy harvester (fig 9,10:145; col 7 ln 42-45: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. In particular, wireless transmission tag 124 may include a sensing circuit 142, a tag controller 144, a power supply 145, a tag integrated circuit (IC) 146, and a tag antenna 148) configured to generate electric energy using an operation of the electronic device (col 7 ln 49- 61: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. A power supply 145 may be electrically coupled to wireless transmission tag 124 to provide excitation energy to both appliance sensors 122 and some or all of the other components of wireless transmission tag 124.  Power supply 145 may be any suitable component for providing energy. In some embodiments, the power supply 145 may be a battery, such as a small, coin-type battery.  Optionally, power supply 145 may be physically power supply 145 may include a piezoelectric membrane configured to harvest electricity from mechanical strain (e.g., strain induced by gravitational forces during rotation of drum 26)); and 
to control an operation of the actuator based on the sensing value (col 8 ln 26-50: Main controller 130 may control a dryer appliance 10 based on the condition data received from wireless tag reader 126. As an example, main controller 130 may determine a moving average of the condition data, compare the moving average to a threshold value, and when the moving average of the condition data exceeds the threshold value, de-energize a heater of the dryer appliance 10.  Thus, the dryer appliance 10 may be stopped upon sensing that the moisture level is satisfactory, thereby preventing over-drying or under-drying conditions. By avoiding over-drying, wear and tear on the clothing may be reduced, energy consumption may be improved, and service calls due to overheating of clothing may be avoided).
One of ordinary skill in the art would be aware of both the Kamiyama and the Herschler references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Herschler to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize electric bills by controlling the rotational direction, rotational angle, and rotational speed of the motor in response to a control command from the controller of the electronic device.
Kamiyama in view of Herschler does not explicitly disclose the electronic device comprising: the at least one processor configured to: control an operation of the actuator based on the magnitude of the generated electric energy.
control an operation of an actuator based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0057]: When the motor is rotated by the motor-driving unit 260, the controller 210 transmits a control command to the motor-driving unit 260 such that the rotational speed of the motor increases or decreases stepwise. During the rotation of the motor, the controller 210 analyzes the current value received from the current-sensing unit 280 in an acceleration period, a maintenance period, and a deceleration period in order to determine the amount of laundry).
One of ordinary skill in the art would be aware of the Kamiyama, Herschler and Lee references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator feature as disclosed by Lee to gain the functionality of providing an easy process to commence the washing-drying operation, thereby reducing washing time and saving energy by controlling the rotational direction, rotational angle, and rotational speed of an actuator of the electronic device in response to a control command from the controller of the electronic device.

Regarding claim 12, Kamiyama in view of Herschler and Lee discloses the electronic device, wherein the at least one processor is further configured to, while the actuator operates, increase an operation level of the actuator in response to failure to obtain the sensing value and the information indicating the magnitude of the generated electric energy for a predetermined time or more (Lee par[0054], [0055]: when the empty water level is sensed during the execution of washing, when the temperature of wash water does not reach a predetermined temperature, or when spin drying is not performed a predetermined number of times or within a predetermined amount of time, the controller 210 determines that error has occurred. The controller 210 transmits a control command to the motor-driving unit 260 such that a washing, rinsing, or spin-drying process is performed according to the operation setting.  When the motor is operated, the controller 210 stores and analyzes a current value received from the current-sensing unit 280 to determine the state of the motor and, in addition, to determine the amount of laundry contained in the drum).

Regarding claim 13, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11, wherein the at least one processor is further configured to increase an operation level of the actuator in response to the magnitude of the generated electric energy being a preset value or less (Kamiyama fig 7:S106, S107 & S108, par[0115]: if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). Next, the laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108)).

Regarding claim 14, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11, further comprising:
a display (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program.),
The notifier 204 may be configured to perform the notification by making a speaker (not illustrated) of the washing machine 1 produce a sound such as a buzzing noise, or by displaying the message or icon on the control panel 10).

Regarding claim 15, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11, further comprising:
a display (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program.),
wherein the at least one processor is further configured to display information associated with an operation of the electronic device on the display based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program).

Regarding claim 16, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11,
wherein the at least one processor is further configured to transmit at least one of the information indicating the magnitude of the generated electric energy or the sensing value to an external electronic device via the communication circuit (Kamiyama fig 2:30, par[0069], [0114]: The communication terminal 30 remotely controls the washing machine 1 while sending and receiving various pieces of information to and from the washing machine 1. The communication terminal 30 is an example of an external device. The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)), and
wherein the external electronic device is configured to output information associated with an operation of the electronic device based on at least one of the sensing value or the information indicating the magnitude of the electric energy (Kamiyama par[0081], [0114]: The communication terminal 30 may be configured to, when notified of the anomaly, send the washing machine 1 a foreign object detection instruction to make the washing machine 1 again perform a foreign object detection process. The communication unit 24 may be configured to, after sending the communication terminal 30 the notification information, receive from the communication terminal 30 the foreign object detection instruction to make the foreign object detector 201 detect whether the drum 3 contains a foreign object).

Regarding claim 18, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11, wherein the electronic device is a washer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and 
wherein the sensing value indicates at least one of a temperature, a detergent quantity, or a turbidity (Lee fig 3:220, par[0047], [0048]: The temperature sensor measures the temperature of wash water. In addition, a plurality of temperature sensors may be provided at different positions to sense the temperature in a control circuit and the temperature of a heater for heating or drying wash water, if the heater is provided, as well as to sense the temperature of wash water).

Regarding claim 19, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 18, wherein the at least one processor is further configured to:
The laundry amount detector 203 detects the laundry amount (the amount of clothes) based on the electric current value measured by the electric current measurement unit 11), and 
control the operation of the actuator based on the identified amount of laundry (Kamiyama fig 7:S108, par[0116], [0118]: The laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount. On the other hand, if the laundry amount detector 203 determines that the laundry amount detector 203 has not detected the laundry amount normally (if NO in step S107), the stopper 202 stops the operation of the washing machine 1 (step S104)).

Regarding claim 21, Kamiyama discloses a method for operating in an electronic device, the method comprising:
controlling a communication circuit of the electronic device to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, par[0072]: The electric current measurement unit 11 is technically equivalent to the sensor that 
receiving, from the sensor device via the communication circuit, a sensing value and information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), and 
controlling an operation based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the method comprising: controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; and controlling an operation of actuator of the electronic device based on the sensing value and the information indicating the magnitude of the generated electric energy.

an actuator (fig 2:31, col 4 ln 1-2, ln 51-58: Technically the Applicant discloses in his specification in the PG-Pub application par[0118] that the actuator may be a motor. One or more selector inputs 70, such as knobs, buttons, touchscreen interfaces, etc., may be provided or mounted on a cabinet backsplash a cabinet backsplash 71 and is in communication with a processing device or controller 56.  Signals generated in controller 56 operate motor 31 and heating assembly 40 in response to the position of selector knobs 70);
controlling a communication circuit to communicate a signal to establish a wireless communication connection (fig 10:126&130; col 8 ln 24-35: Bi-directional wireless transmission tag 124 and wireless tag reader 126 and controller 130  are able to communicate via signals transmitted over a shared wireless communications network.  For instance, wireless tag reader 126 may receive the digital condition data from wireless transmission tag 124 through one or more signals transmitted by wireless transmission tag 124.  Wireless tag reader 126 may further provide the obtained condition data to the main controller 130. Transmission of signals from wireless transmission tag 124 may occur continuously, along predetermined intervals, or in response to one or more interrogation signals received from wireless tag reader 126 and controller 130) with a sensor device (fig 4:110, col 5 ln 59-62: wherein the sensor assembly 110 is technically equivalent to a sensor device comprising an appliance sensor 122 and a tag 124) including an energy harvester (fig 9,10:145; col 7 ln 42-45: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. In particular, wireless transmission tag 124 may include a sensing circuit 142, a tag controller 144, a power supply 145, a tag integrated circuit (IC) 146, and a tag antenna 148) configured to generate electric energy using an operation of the electronic device (col 7 ln 49- 61: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. A power supply 145 may be electrically coupled to wireless transmission tag 124 to provide excitation energy to both appliance sensors 122 and some or all of the other components of wireless transmission tag 124.  Power supply 145 may be any suitable component for providing energy. In some embodiments, the power supply 145 may be a battery, such as a small, coin-type battery.  Optionally, power supply 145 may be physically included within wireless transmission tag 124. Additionally, or alternatively, power supply 145 may be an energy-harvesting component. For instance, power supply 145 may include a piezoelectric membrane configured to harvest electricity from mechanical strain (e.g., strain induced by gravitational forces during rotation of drum 26)); and 
controlling an operation of the actuator based on the sensing value (col 8 ln 26-50: Main controller 130 may control a dryer appliance 10 based on the condition data received from wireless tag reader 126. As an example, main controller 130 may determine a moving average of the condition data, compare the moving average to a threshold value, and when the moving average of the condition data exceeds the threshold value, de-energize a heater of the dryer appliance 10.  Thus, the dryer appliance 10 may be stopped upon sensing that the moisture level is satisfactory, thereby preventing over-drying or under-drying conditions. By avoiding over-drying, wear and tear on the clothing may be reduced, energy consumption may be improved, and service calls due to overheating of clothing may be avoided).
One of ordinary skill in the art would be aware of both the Kamiyama and the Herschler references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Herschler to gain the functionality of providing an improved dryer/washing appliances having a an energy harvesting sensor assembly disposed therein in order to save energy, minimize 
Kamiyama in view of Herschler does not explicitly disclose the method comprising: controlling an operation of the actuator based on the magnitude of the generated electric energy.
Lee discloses the method comprising: controlling an operation of an actuator based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0057]: When the motor is rotated by the motor-driving unit 260, the controller 210 transmits a control command to the motor-driving unit 260 such that the rotational speed of the motor increases or decreases stepwise. During the rotation of the motor, the controller 210 analyzes the current value received from the current-sensing unit 280 in an acceleration period, a maintenance period, and a deceleration period in order to determine the amount of laundry).
One of ordinary skill in the art would be aware of the Kamiyama, Herschler and Lee references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator feature as disclosed by Lee to gain the functionality of providing an easy process to commence the washing-drying operation, thereby reducing washing time and saving energy by controlling the rotational direction, rotational angle, and rotational speed of an actuator of the electronic device in response to a control command from the controller of the electronic device.

Regarding claim 22, Kamiyama in view of Herschler and Lee discloses the method further comprising: while the actuator operates, increasing an operation level of the actuator in response to failure to obtain the sensing value and the information indicating the magnitude of the generated electric energy for a predetermined time or more (Lee par[0054], [0055]: when the empty water level is sensed during the execution of washing, when the temperature of wash water does not reach a when spin drying is not performed a predetermined number of times or within a predetermined amount of time, the controller 210 determines that error has occurred. The controller 210 transmits a control command to the motor-driving unit 260 such that a washing, rinsing, or spin-drying process is performed according to the operation setting.  When the motor is operated, the controller 210 stores and analyzes a current value received from the current-sensing unit 280 to determine the state of the motor and, in addition, to determine the amount of laundry contained in the drum).

Regarding claim 23, Kamiyama in view of Herschler and Lee discloses the method of claim 21, further comprising:
increasing an operation level of the actuator in response to the magnitude of the generated electric energy being a preset value or less (Kamiyama fig 7:S106, S107 & S108, par[0115]: if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). Next, the laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108)).

Regarding claim 24, Kamiyama in view of Herschler and Lee discloses the method of claim 21, further comprising:
a display section for displaying laundry or drying operation programs, an execution or left time of each program) or outputting in a sound form, in response to establishing the communication connection with the sensor device, a message that indicates that the sensor device is not disposed in the electronic device (Kamiyama par[0097]: The notifier 204 may be configured to perform the notification by making a speaker (not illustrated) of the washing machine 1 produce a sound such as a buzzing noise, or by displaying the message or icon on the control panel 10).

Regarding claim 25, Kamiyama in view of Herschler and Lee discloses the method of claim 21, further comprising:
displaying information associated with an operation of the electronic device on a display of the electronic device  (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program) based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (Kamiyama par[0073]: The control panel 10 includes: various control switches for controlling the washing machine; and a display section for displaying laundry or drying operation programs, an execution or left time of each program).

Regarding claim 26, Kamiyama in view of Herschler and Lee discloses the method of claim 21, further comprising:
transmitting at least one of the information indicating the magnitude of the generated electric energy or the sensing value to an external electronic device via the communication circuit (Kamiyama fig 2:30, par[0069], [0114]: The communication terminal 30 remotely controls the washing machine 1 while sending and receiving various pieces of information to and from the washing machine 1. The communication terminal 30 is an example of an external device. The notifier 204 notifies the communication terminal 30 of the anomaly inside the washing tub via the communication unit 24 (step S105)),
wherein the external electronic device is configured to output information associated with an operation of the electronic device based on at least one of the sensing value or the information indicating the magnitude of the electric energy (Kamiyama par[0081], [0114]: The communication terminal 30 may be configured to, when notified of the anomaly, send the washing machine 1 a foreign object detection instruction to make the washing machine 1 again perform a foreign object detection process. The communication unit 24 may be configured to, after sending the communication terminal 30 the notification information, receive from the communication terminal 30 the foreign object detection instruction to make the foreign object detector 201 detect whether the drum 3 contains a foreign object).

Regarding claim 28, Kamiyama in view of Herschler and Lee discloses the method of claim 21, wherein the electronic device is a washer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine), and
wherein the sensing value indicates at least one of a temperature, a detergent quantity, or a turbidity (fig 3:220, par[0047], [0048]: The temperature sensor measures the temperature of wash water. In addition, a plurality of temperature sensors may be provided at different positions to sense the temperature in a control circuit and the temperature of a heater for heating or drying wash water, if the heater is provided, as well as to sense the temperature of wash water),
the method further comprising:
The laundry amount detector 203 detects the laundry amount (the amount of clothes) based on the electric current value measured by the electric current measurement unit 11); and
controlling the operation of the actuator based on the identified amount of laundry (Kamiyama fig 7:S108, par[0116], [0118]: The laundry amount detector 203 determines whether the laundry amount detector 203 has detected the laundry amount normally (step S107). If the laundry amount detector 203 determines that the laundry amount detector 203 has detected the laundry amount normally (if YES in step S107), the controller 20 selects a laundry program depending on the laundry amount detected by the laundry amount detector 203 (step S108). The laundry program covers, for example, the amount of water, a laundry time, a rising time, a spinning time that depend on the laundry amount. On the other hand, if the laundry amount detector 203 determines that the laundry amount detector 203 has not detected the laundry amount normally (if NO in step S107), the stopper 202 stops the operation of the washing machine 1 (step S104)).

Regarding claim 29, Kamiyama discloses a non-transitory storage medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform at least one operation, wherein the at least one operation comprises:
controlling a communication circuit of the electronic device to communicate a signal to establish a communication connection with a sensor device configured to generate electric energy (fig 3:11, 
receiving, from the sensor device via the communication circuit, a sensing value and information indicating a magnitude of the generated electric energy (fig 7:S103, par[0073], par[0112], [0113]: During the rotation of the motor 7, the electric current measurement unit 11 measures a torque current value representing the torque current that is used to rotate the motor 7. The electric current measurement unit 11 measures the current electric value representing the electric current that flows in the motor 7. Thereafter, the foreign object detector 201 determines whether the current electric value measured by the electric current measurement unit 11 is not less than the predetermined threshold (step S103)), and 
controlling an operation based on at least one of the sensing value or the information indicating the magnitude of the generated electric energy (fig 7:S103, par[0113], [0115]: On the other hand, if the foreign object detector 201 determines that the detected electric current value is less than the predetermined threshold (if NO in step S103), the laundry amount detector 203 performs the laundry amount detection process of controlling the rotation of the motor 7 in order to rotate the drum 3 at the number of rotations for detecting the laundry amount (step S106). If the foreign object detector 201 determines that the measured electric current value is not less than the predetermined threshold (if YES in step 103), the stopper 202 stops the operation of the washing machine 1 (step S104)).
Kamiyama does not explicitly disclose the non-transitory storage medium storing instructions, wherein the at least one operation comprises: controlling a communication circuit to communicate a signal to establish a wireless communication connection with a sensor device including an energy harvester configured to generate electric energy using an operation of the electronic device; and controlling an operation of actuator of 
Herschler discloses the electronic device (fig 1:10, col 3 ln 38-43: wherein the dryer appliance is technically equivalent to the electronic device), comprising: 
an actuator (fig 2:31, col 4 ln 1-2, ln 51-58: Technically the Applicant discloses in his specification in the PG-Pub application par[0118] that the actuator may be a motor. One or more selector inputs 70, such as knobs, buttons, touchscreen interfaces, etc., may be provided or mounted on a cabinet backsplash a cabinet backsplash 71 and is in communication with a processing device or controller 56.  Signals generated in controller 56 operate motor 31 and heating assembly 40 in response to the position of selector knobs 70);
controlling a communication circuit to communicate a signal to establish a wireless communication connection (fig 10:126&130; col 8 ln 24-35: Bi-directional wireless transmission tag 124 and wireless tag reader 126 and controller 130  are able to communicate via signals transmitted over a shared wireless communications network.  For instance, wireless tag reader 126 may receive the digital condition data from wireless transmission tag 124 through one or more signals transmitted by wireless transmission tag 124.  Wireless tag reader 126 may further provide the obtained condition data to the main controller 130. Transmission of signals from wireless transmission tag 124 may occur continuously, along predetermined intervals, or in response to one or more interrogation signals received from wireless tag reader 126 and controller 130) with a sensor device (fig 4:110, col 5 ln 59-62: wherein the sensor assembly 110 is technically equivalent to a sensor device comprising an appliance sensor 122 and a tag 124) including an energy harvester (fig 9,10:145; col 7 ln 42-45: Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. In particular, wireless transmission tag 124 may include a sensing circuit 142, a tag controller 144, a power supply 145, a tag integrated circuit (IC) 146, and a tag antenna 148) Technically the same energy harvester as described by the Applicant in his specification in the PG-Pub application par[0045] “piezoelectric harvester”. A power supply 145 may be electrically coupled to wireless transmission tag 124 to provide excitation energy to both appliance sensors 122 and some or all of the other components of wireless transmission tag 124.  Power supply 145 may be any suitable component for providing energy. In some embodiments, the power supply 145 may be a battery, such as a small, coin-type battery.  Optionally, power supply 145 may be physically included within wireless transmission tag 124. Additionally, or alternatively, power supply 145 may be an energy-harvesting component. For instance, power supply 145 may include a piezoelectric membrane configured to harvest electricity from mechanical strain (e.g., strain induced by gravitational forces during rotation of drum 26)); and 
controlling an operation of the actuator based on the sensing value (col 8 ln 26-50: Main controller 130 may control a dryer appliance 10 based on the condition data received from wireless tag reader 126. As an example, main controller 130 may determine a moving average of the condition data, compare the moving average to a threshold value, and when the moving average of the condition data exceeds the threshold value, de-energize a heater of the dryer appliance 10.  Thus, the dryer appliance 10 may be stopped upon sensing that the moisture level is satisfactory, thereby preventing over-drying or under-drying conditions. By avoiding over-drying, wear and tear on the clothing may be reduced, energy consumption may be improved, and service calls due to overheating of clothing may be avoided).
One of ordinary skill in the art would be aware of both the Kamiyama and the Herschler references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator and the energy harvesting features as disclosed by Herschler to gain the functionality of providing an improved dryer/washing appliances 
Kamiyama in view of Herschler does not explicitly disclose the non-transitory storage medium storing instructions, wherein the at least one operation comprises: controlling an operation of the actuator based on the magnitude of the generated electric energy.
Lee discloses the method comprising: controlling an operation of an actuator based on the sensing value and the information indicating the magnitude of the generated electric energy (par[0057]: When the motor is rotated by the motor-driving unit 260, the controller 210 transmits a control command to the motor-driving unit 260 such that the rotational speed of the motor increases or decreases stepwise. During the rotation of the motor, the controller 210 analyzes the current value received from the current-sensing unit 280 in an acceleration period, a maintenance period, and a deceleration period in order to determine the amount of laundry).
One of ordinary skill in the art would be aware of the Kamiyama, Herschler and Lee references since both pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the actuator feature as disclosed by Lee to gain the functionality of providing an easy process to commence the washing-drying operation, thereby reducing washing time and saving energy by controlling the rotational direction, rotational angle, and rotational speed of an actuator of the electronic device in response to a control command from the controller of the electronic device.

3.	Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Herschler and Lee, and further in view of Seo et al. (US2019/0169785A1) hereafter Seo.
Regarding claim 17, Kamiyama in view of Herschler and Lee discloses the electronic device of claim 11, wherein the electronic device is a dryer (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine).
Kamiyama in view of Herschler and Lee does not explicitly disclose the electronic device wherein the sensing value indicates at least one of a momentum of the sensor device, a temperature, or a humidity.
Seo discloses the electronic device wherein the sensing value indicates at least one of a momentum of the sensor device, a temperature, or a humidity (fig 6:133, par[0113], [0115]: The temperature sensing unit 133 may sense internal temperature of the drum, temperature of the refrigerant or the heat exchanger in the heat pump module 120, temperature of the heater 69, and internal temperature of the control circuit. In addition, the temperature sensing unit includes a plurality of sensors respectively installed at different positions to sense temperature).
One of ordinary skill in the art would be aware of the Kamiyama, Herschler, Lee and Seo references since all pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the temperature sensing feature as disclosed by Seo to gain the functionality of providing an efficiently drying of the laundry, enhancing accuracy of the measurement and improving a drying time by changing a drying time based on temperature, rather than an amount of laundry.

Regarding claim 27, Kamiyama in view of Herschler and Lee discloses the method wherein the electronic device is a dryer or a refrigerator (Kamiyama par[0059]: The washing machine 1 is a drum type washing machine which is an example of a washer dryer machine).

Seo discloses the electronic device wherein the sensing value indicates at least one of a momentum of the sensor device, a temperature, or a humidity (fig 6:133, par[0113], [0115]: The temperature sensing unit 133 may sense internal temperature of the drum, temperature of the refrigerant or the heat exchanger in the heat pump module 120, temperature of the heater 69, and internal temperature of the control circuit. In addition, the temperature sensing unit includes a plurality of sensors respectively installed at different positions to sense temperature).
One of ordinary skill in the art would be aware of the Kamiyama, Herschler, Lee and Seo references since all pertain to the field of washing-drying systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the temperature sensing feature as disclosed by Seo to gain the functionality of providing an efficiently drying of the laundry, enhancing accuracy of the measurement and improving a drying time by changing a drying time based on temperature, rather than an amount of laundry.

4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Herschler and Lee, and further in view of Cho et al. (US2017/0261251A1) hereafter Cho.
Regarding claim 20, Kamiyama in view of Herschler and Lee does not explicitly disclose the electronic device wherein the electronic device is a refrigerator, and wherein the sensing value indicates at least one of a temperature or a humidity.
Cho discloses the electronic device wherein the electronic device is a refrigerator (fig 1, par[0024]-[0025]: As shown in FIGS. 1 and 2, a cabinet 110 may include a storage space to store food.  The storage space may be partitioned by a partition wall 113, and may be divided into a refrigerating 
One of ordinary skill in the art would be aware of the Kamiyama, Herschler, Lee and Cho references since all pertain to the field of electronic device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the temperature sensing feature as disclosed by Cho to gain the functionality of providing a proper management temperature or lower in order to keep performance thereof and ensure reliability by determining whether to stop the blower fan or not, based on a temperature of the refrigerating chamber evaporator sensed by the evaporator temperature sensor when the compressor is stopped.

5.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Herschler and Lee, and further in view of Kim et al. (Patent5438507) hereafter Kim.
Regarding claim 30, Kamiyama in view of Herschler and Lee does not explicitly disclose the electronic device wherein the sensor device is configured to generate the electric energy by converting kinetic energy, thermal energy, or light energy generated by the operation of the electronic device to the electric energy.
Kim discloses the electronic device wherein the electronic device wherein the sensor device is configured to generate the electric energy by converting kinetic energy, thermal energy, or light energy generated by the operation of the electronic device to the electric energy (fig 4:51, col 4 ln 64-68: 
One of ordinary skill in the art would be aware of the Kamiyama, Herschler, Lee and Kim references since all pertain to the field of electronic device systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kamiyama to implement the light energy feature as disclosed by Kim to gain the functionality of controlling a washing operation of a washer capable of preventing a malfunction of the washer, improving a detergency, and reducing a damage and a twist of clothes, by analyzing data indicative of a complex turbidity of a washing water.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1A-1B, 4A-4B, 5A-5B, 6A-6E, 7A-7C and 8A-8B fail to have proper labels for all the rectangular, circular and different shape’s boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685